Citation Nr: 1502910	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-29 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee medial meniscus tear with degenerative joint disease (a right knee disability).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1985 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied service connection for a right knee disability.  In the June 2012 Notice of Disagreement, the Veteran also initiated an appeal as to the issue of service connection for intervertebral disc syndrome.  In an August 2013 rating decision, the RO fully granted service connection for intervertebral disc syndrome; therefore, this issue is not in appellate status, and is not before the Board.  

In July 2014, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDINGS OF FACT

1.  The Veteran has currently diagnosed right knee degenerative joint disease, status post arthroscopy and partial medial meniscectomy.  

2.  The Veteran sustained a right knee injury during service.  

3.  The Veteran's right knee disability is etiologically related to service.  



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131; 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The appeal of service connection for a right knee disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
 
Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, degenerative joint disease, considered as "arthritis," is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for the right knee disability apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the Board is granting service connection below for a right knee disability on a direct theory of entitlement, the additional theory of presumptive service connection is rendered moot because there remain no questions of law or fact as to the fully granted issue.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).   

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection Analysis

The Veteran contends that the current right knee disability originated in service.  Specifically, the Veteran contends that he injured his right knee on three separate occasions while in service and has experienced persistent symptoms and functional limitation since service separation.  

After a review of all the evidence of record, the Board first finds that the Veteran has a current right knee disability.  Private treatment records indicate the Veteran underwent right knee arthroscopy in August 2010 for a partial medial meniscectomy and debridement of right femoral trochlear cartilage.  A February 2012 VA examination report indicates that radiographic imaging revealed the presence of traumatic arthritis and that the Veteran experiences residual symptoms of limited range of motion and occasional locking.  

The Board next finds that the Veteran sustained a right knee injury in service.  As mentioned above, the Veteran contends that he injured his right knee on three separate occasions while in service.  First, the Veteran reports injuring his right knee in June 1987 after running.  Second, the Veteran reports injuring his right knee at Griffiss Air Force Base in August 1989 following a 15-mile march while carrying a heavy load on his back.  Third, the Veteran reports injuring his right knee while stationed in Korea during the winter of 1990-1991 when he slipped on ice and fell onto his right knee.  See Hearing Transcript pp. 3-6.  

In April 2012, the RO prepared a memorandum regarding an official finding of unavailability of a portion of the Veteran's service treatment records.  Specifically, the RO found the service treatment records were incomplete with at least the Veteran's service separation examination report missing.  When service records are missing, there is a heightened duty on the Board to explain its findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a claimant.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).

Review of the available service treatment records reveals a right knee injury sustained in June 1987.  The June 1987 service treatment record indicates the Veteran's complaint of right knee pain while running.  The treating clinician found full pain-free range of motion, no edema, no laxity, and crepitus at the patella; a diagnosis of mild overuse syndrome was provided.  

The two other injuries that the Veteran contends occurred in service are not reflected in the available service treatment records; the Veteran contends that these treatment records are missing.  See Hearing Transcript p. 6.  The Board notes, however, that service treatment records are available between April 1989 and May 1990 from Griffiss Air Force Base with no treatment record indicating a right knee injury.  Further, a January 1991 service treatment record from the 125th Medical Evacuation Hospital in South Korea indicates the Veteran slipped on the ice and injured his upper back.  Regardless, the Board finds that the Veteran sustained a knee injury while in service.  

The Board further finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current right knee disability is related to service.  

Evidence in favor of a finding that the Veteran's current right knee disability is related to service is found in a VA examination report from February 2012 and a private medical opinion from August 2014.  Following examination in February 2012, the VA examiner opined that the Veteran's current right knee disability is at least as likely as not related to active service.  The VA examiner acknowledged that review of the service treatment records was not performed, so the VA examiner based his opinion on the history provided by the Veteran.  At that time, the Veteran reported an onset of right knee pain in 1987 from excessive walking with a heavy load on his back, for which he sought treatment.  The Veteran also reported continued pain since service and reported that he underwent surgery in August 2010.  The VA examination report does not mention the two other reported in-service injuries.  

The Veteran submitted a private medical opinion dated in August 2014 from Dr. J.P.  Private treatment records from Dr. J.P. as early as 2009 are contained in the record, which indicate the physician's familiarity with the Veteran's right knee disability.  In the opinion, Dr. J.P. indicates that he reviewed the available service treatment records, including the June 1987 record indicating injury to the right knee, but indicated that "most" of the Veteran's service medical records were missing, to specifically include treatment records from the reported 1991 injury sustained when the Veteran slipped on ice and fell onto his knee.  Dr. J.P. also indicated that he had recently examined the Veteran's right knee, and that he had reviewed letters from family members and friends of the Veteran who all indicate that the Veteran experienced continued pain since leaving service, but was unable to seek medical care due to a lack of insurance.  In conclusion, Dr. J.P. opined that the Veteran's current right knee disability is as likely as not related to the Veteran's military service.  As rationale, Dr. J.P. indicated that given the injuries the Veteran sustained in service, the statements from the Veteran's family and friends, and the missing medical records, the Veteran should be afforded the benefit of the doubt. 

Evidence against a finding that the Veteran's current right knee disability is related to service is found in a May 2012 VA medical opinion.  Following the February 2012 VA examination report where the service treatment records were not reviewed, the RO obtained the Veteran's available service treatment records and forwarded the records for review in order to obtain the May 2012 medical opinion.  The May 2102 VA physician, who was a different physician than the one who performed the February 2012 VA examination, opined that the Veteran's right knee disability is less likely than not related to the Veteran's service.  As rationale, the VA physician indicated that the Veteran's service treatment records indicated a single record related to the right knee, which revealed a normal examination, and there was no indication of ongoing treatment in service.  The VA physician also indicated that the Veteran's medical records did not reveal significant right knee symptomatology until 2009, 19 years following service separation.  

According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

In weighing the conflicting medical opinions of records, the Board finds the medical opinions in favor of, and against, a nexus to active service to be of at least relative equal probative weight.  The opinion of the February 2012 VA examiner was offered following an interview with the Veteran and physical examination of the Veteran; however, a review of the Veteran's service treatment records was not performed.  The opinion of the May 2012 VA physician was offered following review of the Veteran's service and post-service medical records; however, an interview with the Veteran and physical examination was not performed.  The opinion offered by the August 2014 private physician was offered following an interview with the Veteran, review of the available service records, and physical examination of the Veteran; however, the private physician relied on the Veteran's report of missing treatment records to conclude that the benefit of the doubt should be afforded to the Veteran.  These medical opinions, combined with the Veteran's competent lay contentions of persistent right knee symptomatology, indicate the weight of the evidence is in relative equipoise on whether the Veteran's current right knee disability is related to his military service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for a right knee disability have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a right knee disability is granted.  




____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


